Title: From Thomas Jefferson to Paul Alliot, 27 April 1804
From: Jefferson, Thomas
To: Alliot, Paul


          
            Sir
            Monticello Apr. 27. 04.
          
           I recieved on a short visit to this place your letter of the 14th. and the papers it covered, and have perused with satisfaction that containing your historical and political reflections on Louisiana. they are replete with views which are benevolent, and which appear to me to be just, altho’, for want of local knolege, I am unable to decide on them competently. in the present stage of government there, nothing can be attempted. but when the governor & legislature provided for them by Congress, shall get into action, I shall certainly commit your reflections to the Governor, that they may produce the good of which they are susceptible, for the people for whose advantage they appear to have been written.
          With respect to your memoir, & application for leave to prosecute those at New Orleans who have violated the laws, or their engagements to your injury, I have to observe that the laws in force at the delivery of this country to us, were continued by proclamation, that our Governor, instead of deciding causes himself in the first instance, has established a court consisting of some of the more respectable American & French inhabitants of the place before whom contracts & injuries, though  the  of the place?, may be prosecuted by the injured party, without asking the permission of any person. from this court there is an appeal to the Governor if the cause of action is beyond a certain amount. minuter details? on this subject can only be had by enquiries on the spot, which your agent will of  make. Accept my respectful salutations.
          
            Th: Jefferson
          
        